Citation Nr: 1428409	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-49 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from July 1985 to July 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran submitted a timely notice of disagreement with the denial of entitlement to service connection for a right thumb disability and the disability rating assigned for a right wrist disability in a May 2009 rating decision.  The Veteran was issued a statement of the case with respect to those issues in November 2009.  However, in the December 2009 substantive appeal, the Veteran specifically limited the appeal to exclude those issues.  Therefore, the Board has limited its consideration accordingly.  


FINDING OF FACT

Sleep apnea had its onset during active service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that sleep apnea had its onset during his active service.  

The service medical records are silent for a diagnosis of sleep apnea while the Veteran was in active service.  However, the Veteran was treated for allergies, somnolence, and impotency while in active service.

A review of the post- service medical records shows that the Veteran has been diagnosed with obstructive sleep apnea since separation from active service and continues to receive treatment for the disability from a private treatment provider.

At a November 2008 VA examination, the Veteran reported that his wife told him that while he was in active service he started snoring very loudly and at times, stopped breathing during sleep.  The examiner noted that the Veteran was shown to have complaints of fatigue and problems sleeping while in active service and that he was prescribed Ambien for treatment at that time. The Veteran reported that he continued to have trouble sleeping and was fatigued as a result.  The examiner diagnosed obstructive sleep apnea consistent with obesity and opined that it was not caused by or related to service.  The examiner did not provide a rationale for the opinion.

The Board finds the November 2008 medical opinion inadequate for adjudication purposes.  The Board notes that the examiner did not provide an adequate rationale for the opinion expressed.  The examiner indicated that the Veteran's sleep apnea was consistent with obesity and was not caused by or related to service.  The examiner did not address whether sleep apnea had its onset during active service.  Therefore, that opinion cannot serve as the basis of a denial of entitlement to service connection.  

In January 2010, a private physician submitted a letter in support of the Veteran's claim.  In that letter, the physician opined that the Veteran's obstructive sleep apnea most likely had its onset while the Veteran was in active service.  The physician noted that the Veteran was seen for examination for purposes of evaluating for sleep apnea within one year of retirement from active service and noted that it was most likely that the Veteran's sleep apnea symptoms did not originate within that one year; but rather, the Veteran's service medical records showed that his symptoms started during active service with continued treatment for allergies, somnolence, and impotence.  Further, the physician cited to the Veteran's in-service obesity and body mass index (BMI) of 33.25 in September 2005 in support of the opinion.  

The Board finds that the private medical opinion of record is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that private physician's opinion to be competent, credible, and persuasive.

In sum, the Veteran has asserted that sleep apnea had its onset during his active service and his private treatment provider has competently opined that the Veteran's sleep apnea most likely had its onset during active service.  The opinion provided by the Veteran's private treatment provider is the most probative evidence of record.  Accordingly, the Board finds that the preponderance of the evidence supports the claim and entitlement to service connection for sleep apnea is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for sleep apnea is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


